Citation Nr: 0920842	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for traumatic amaurosis 
of the right eye, status-post enucleation with prosthesis.  

2.  Entitlement to service connection for right-sided facial 
disfigurement, to include as secondary to traumatic amaurosis 
of the right eye, status-post enucleation with prosthesis.

3.  Entitlement to service connection for refractive error of 
the left eye with compound hyperopic astigmatism, as 
secondary to traumatic amaurosis of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims were remanded in August 
2007 and July 2008 for further development and to schedule a 
Board hearing.

In June 2007, the Veteran testified by videoconference before 
an acting Veterans Law Judge.  In May 2008, the Veteran was 
notified that the Veterans Law Judge who conducted the 
hearing was no longer employed at the Board.  The Veteran 
requested a Travel Board hearing, which took place in April 
2009 before the undersigned.  Copies of both hearing 
transcripts are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the August 2007 remand, the Board instructed the RO to 
schedule the Veteran for an examination with an 
ophthalmologist.  The RO scheduled the Veteran for two 
examinations with an optometrist.  Further, the optometrist 
pointedly noted in October 2007, "[a]s the examination 
request specifically requests an ophthalmological 
examination, and the review of the notes shows that the 
primary outcomes revolve around the surgical removal of the 
right eye, the case should be examined and reviewed by a 
surgical ophthalmological specialist."  The same optometrist 
was asked to provide an opinion as to the etiology of the 
Veteran's eye disabilities in February 2008.  While he 
provided an opinion, he again stated that "this report does 
specifically request a surgical evaluation and as an 
optometrist, I am not certified to perform ocular surgery."  
The RO did not provide the Veteran with an ophthalmological 
examination or opinion.

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, a new opinion is 
warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should forward the Veteran's 
claims folder to a VA ophthalmologist to 
determine the nature and etiology of his 
eye disabilities.  The claims folder and a 
copy of this REMAND must be made available 
to the ophthalmologist for review.  The 
ophthalmologist must review the entire 
record, with particular attention to the 
service treatment records and the status 
of the right eye disability prior to, 
during, and subsequent to service, and 
provide an opinion addressing the 
following: 1) whether there is clear and 
convincing evidence that the Veteran 
entered active duty with a preexisting 
right eye disorder; 2) if so, whether it 
is at least as likely as not that the 
right eye disability underwent an increase 
in the underlying pathology during 
service; and, 3) if so, whether it is at 
least as likely as not that an increase 
was due to the natural progress of the 
disease.  If it is determined that the 
Veteran's right eye disability underwent 
an increase beyond the natural progression 
of the disease process in service, the 
ophthalmologist must address whether it is 
at least likely as not that any current 
left eye disability is proximately due to, 
the result of, or has been aggravated 
beyond the natural scope of progression, 
by the right eye disability.

The ophthalmologist must provide a full 
rationale for any opinion provided.  If 
the ophthalmologist cannot provide any 
opinion without resort to speculation, he 
or she must so state, and explain why that 
opinion cannot be reached without 
resorting to speculation.  The examining 
physician should identify specific records 
in the claims file that support his or her 
position, and explain why such findings 
support the opinion.  The ophthalmologist 
must directly address the opinions offered 
by the Veteran's ophthalmologist, Howard 
S. Siegel, M.D.  If the reviewing 
ophthalmologist feels another examination 
of the Veteran is required, the RO must 
schedule a new examination.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claims.  If any claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

